DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-14 and 16-20 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 1 December 2021 have been fully considered but they are not persuasive. Applicant contends the prior art of record fails to teach the amended claim limitation. The Examiner respectfully disagrees.
Specifically, Applicant argues Hwang does not teach the limitations of previously presented Claim 3. However, the limitation only needs comprise “at least one of” the two listed scenarios. Hwang, in [0156]-[0163], discloses a method in which the device uses of a first and second frequency to determine whether a touch occurs. Additionally, [0158] of Hwang, states, “a frequency of an input signal may be spread to a first frequency which is higher than a carrier frequency by a dodging frequency and a second frequency which is lower than the carrier frequency by the dodging frequency.” Either of these portions references would read on the claimed limitation as it does not require both ways to determine the reporting frequency to be taught. 
As such, Applicant’s arguments are not considered persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, US PG-Pub 2016/0202839, hereinafter Hwang, in view of Zhao et al., US PG-Pub 2019/0096358, hereinafter Zhao.
Regarding Claim 1, Hwang teaches a touch control method ([0006]), applied to a touch drive module (touch controller 100) of a terminal device (touch sensing device 1000) comprising an application processor (processor 3300), the method comprising: 
receiving a vertical synchronization signal ([0219]); 
collecting position information corresponding to a touch operation ([0221]); 
determining a reporting frequency of the position information based on the vertical synchronization signal ([0051]-[0055]), such that the position information is reported once in one signal interval ([0051]-[0055]); and 
reporting the position information to the application processor based on the reporting frequency ([0162]-[0165]); 
wherein determining the reporting frequency of the position information based on the vertical synchronization signal comprises at least one of: 
determining position information for reporting in one signal interval based on at least one piece of position information collected in the one signal interval ([0156]-[0165]); or 
determining position information for reporting in each of at least two signal intervals based on at least two pieces of position information collected in the at least two signal intervals ([0156]-[0165], noting the use of a first and second frequency to determine whether a touch occurs), at least one piece of position information being collected in each signal interval ([0156]-[0165])..
However, Hwang does not explicitly teach the signal interval being an interval between two adjacent vertical synchronization signals. 
Zhao teaches the signal interval being an interval between two adjacent vertical synchronization signals (Zhao: [0103]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the signal interval being between two adjacent vsynch signals as taught by Zhao into the device taught by Hwang in order to avoid image hysteresis (Zhao: [0105]), thereby creating a higher quality touch display device. 
Regarding Claim 2, Hwang, as modified by Zhao, teaches the method of claim 1, wherein collecting the position information corresponding to the touch operation comprises: 
collecting the position information corresponding to the touch operation inputted by a user based on a preset frequency (Hwang: [0156]-[0165], discussing the use of a preset frequency to determine a user’s touch).
Regarding Claim 4, Hwang, as modified by Zhao, teaches the method of claim 3, wherein determining the position information for reporting in one signal interval based on the at least one piece of position information collected in the one signal interval comprises: 
in response to collecting one piece of position information in the one signal interval, reporting the position information (Hwang: [0156]-[0165]).
Regarding Claim 5, Hwang, as modified by Zhao, teaches the method of claim 3, wherein determining the position information for reporting in one signal interval based on the at least one piece of position information collected in the one signal interval comprises: 
in response to collecting at least two pieces of position information in the one signal interval (Hwang: [0156]-[0165], noting the use of a first and second frequency to determine whether a touch occurs), reporting one of the at least two pieces of position information (Hwang: [0156]-[0165]).
Regarding Claim 6, Hwang, as modified by Zhao, teaches the method of claim 3, wherein determining the position information for reporting in one signal interval based on the at least one piece of position information collected in the one signal interval comprises: 
determining a new piece of position information based on at least two pieces of position information collected in the one signal interval for reporting (Hwang: [0156]-[0165], noting the use of a first and second frequency to determine whether a touch occurs in conjunction with a carrier and dodging frequency).
Regarding Claim 7, Hwang, as modified by Zhao, teaches the method of claim 6, wherein determining the new piece of position information based on the at least two pieces of position information collected in the one signal interval for reporting comprises: 
obtaining a preset reporting time line in the signal interval (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions); 
determining a connection line based on the at least two pieces of position information in the one signal interval (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions); and 
determining an intersection of the reporting time line and the connection line as the new piece of position information for reporting (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions).
Regarding Claim 8, Hwang, as modified by Zhao, teaches the method of claim 3, wherein determining the position information for reporting in each of the at least two signal intervals based on the at least two pieces of position information collected in the at least two signal intervals, comprises: 
obtaining a preset reporting time line in each of the at least two signal intervals (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions); determining a connection line based on the at least two pieces of position information collected in the at least two signal intervals (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions); and 
determining an intersection of the reporting time line in each of the at least two signal intervals and the connection line as position information for reporting in a corresponding signal interval (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions).
Regarding Claim 9, Hwang teaches a touch control method ([0006]), applied to an application processor (touch controller 100) of a terminal device (touch sensing device 1000) comprising an application processor (processor 3300), the method comprising: 
sending a vertical synchronization signal to the touch drive module ([0219]); and 
receiving position information reported by the touch drive module ([0221]), wherein each piece of position information in the reported position information corresponds to one signal interval ([0051]-[0055]);
wherein a reporting frequency of the position information is determined by the touch drive module based on the vertical synchronization signal by performing at least one of: 
determining position information for reporting in one signal interval based on at least one piece of position information collected in the one signal interval ([0156]-[0165]); or 
determining position information for reporting in each of at least two signal intervals based on at least two pieces of position information collected in the at least two signal intervals ([0156]-[0165], noting the use of a first and second frequency to determine whether a touch occurs), at least one piece of position information being collected in each signal interval ([0156]-[0165]).
However, Hwang does not explicitly teach the signal interval between two adjacent vertical synchronization signals. 
Zhao teaches the signal interval between two adjacent vertical synchronization signals (Zhao: [0103]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the signal interval being between two adjacent vsynch signals as taught by Zhao into the device taught by Hwang in order to avoid image hysteresis (Zhao: [0105]), thereby creating a higher quality touch display device.
Regarding Claim 10, Hwang, as modified by Zhao, teaches the method of claim 9, wherein the terminal device further comprises a display drive module, and sending the vertical synchronization signal to the touch drive module comprises: 
sending the vertical synchronization signal to the display drive module that sends the vertical synchronization signal to the touch drive module (Hwang: [0217]-[0221]; Zhao: Fig. 5, step 502).
Regarding Claim 11, Hwang, as modified by Zhao, teaches the method of claim 9, further comprising: 
determining visible position information based on the reported position information and the vertical synchronization signal (Hwang: [0217]-[0221]), such that time intervals between pieces of visible position information and adjacent vertical synchronization signals are equal (Hwang: [0217]-[0221]; Zhao: Fig. 5, step 502).
Regarding Claim 12, Hwang, as modified by Zhao, teaches the method of claim 11, wherein determining the visible position information based on the reported position information and the vertical synchronization signal, comprises: 
obtaining a visible time line in each signal interval (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions); determining a connection line based on reported position information in each signal interval (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions); and 
determining an intersection of the visible time line in each signal interval and the connection line as the visible position information in a corresponding signal interval (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions).
Regarding Claim 13, Hwang teaches an electronic device (touch sensing device 1000), comprising: 
a processor (processor 3300); and 
a memory (storage 3400) storing instructions executable by the processor ([0220]), 
wherein the processor is configured to: 
receive a vertical synchronization signal ([0219]); 
collect position information corresponding to a touch operation ([0221]); 
determine a reporting frequency of the position information based on the vertical synchronization signal ([0051]-[0055]), such that the position information is reported once in one signal interval ([0051]-[0055]); and 
report the position information based on the reporting frequency ([0162]-[0165]);
wherein in determining the reporting frequency of the position information based on the vertical synchronization signal, the processor is further configured to perform at least one of: 
determining position information for reporting in one signal interval based on at least one piece of position information collected in the one signal interval ([0156]-[0165]); or 
determining position information for reporting in each of at least two signal intervals based on at least two pieces of position information collected in the at least two signal intervals ([0156]-[0165], noting the use of a first and second frequency to determine whether a touch occurs), at least one piece of position information being collected in each signal interval ([0156]-[0165]).
However, Hwang does not explicitly teach the signal interval being an interval between two adjacent vertical synchronization signals. 
Zhao teaches the signal interval being an interval between two adjacent vertical synchronization signals (Zhao: [0103]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the signal interval being between two adjacent vsynch signals as taught by Zhao into the device taught by Hwang in order to avoid image hysteresis (Zhao: [0105]), thereby creating a higher quality touch display device.
Regarding Claim 14, Hwang, as modified by Zhao, teaches the electronic device of claim 13, wherein the processor is further configured to: 
collect the position information corresponding to the touch operation inputted by a user based on a preset frequency (Hwang: [0156]-[0165], discussing the use of a preset frequency to determine a user’s touch).
Regarding Claim 16, Hwang, as modified by Zhao, teaches the electronic device of claim 15, wherein in determining the position information for reporting in one signal interval based on the at least one piece of position information collected in the one signal interval, the processor is further configured to: 
in response to collecting one piece of position information in the one signal interval, report the position information (Hwang: [0156]-[0165]).
Regarding Claim 17, Hwang, as modified by Zhao, teaches the electronic device of claim 15, wherein in determining the position information for reporting in one signal interval based on the at least one piece of position information collected in the one signal interval, the processor is further configured to: 
in response to collecting at least two pieces of position information in the one signal interval (Hwang: [0156]-[0165], noting the use of a first and second frequency to determine whether a touch occurs), report one of the at least two pieces of position information (Hwang: [0156]-[0165]).
Regarding Claim 18, Hwang, as modified by Zhao, teaches the electronic device of claim 15, wherein in determining the position information for reporting in one signal interval based on the at least one piece of position information collected in the one signal interval, the processor is further configured to: 
determine a new piece of position information based on at least two pieces of position information collected in the one signal interval for reporting (Hwang: [0156]-[0165], noting the use of a first and second frequency to determine whether a touch occurs in conjunction with a carrier and dodging frequency).
Regarding Claim 19, Hwang, as modified by Zhao, teaches the electronic device of claim 18, wherein in determining the new piece of position information based on the at least two pieces of position information collected in the one signal interval for reporting, the processor is further configured to: 
obtain a preset reporting time line in the signal interval (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions); 
determine a connection line based on the at least two pieces of position information in the one signal interval (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions); and 
determine an intersection of the reporting time line and the connection line as the new piece of position information for reporting (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions).
Regarding Claim 20, Hwang, as modified by Zhao, teaches the electronic device of claim 15, wherein in determining the position information for reporting in each of the at least two signal intervals based on the at least two pieces of position information collected in the at least two signal intervals, the processor is further configured to: 
obtain a preset reporting time line in each of the at least two signal intervals (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions); determine a connection line based on the at least two pieces of position information collected in the at least two signal intervals (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions); and 
determine an intersection of the reporting time line in each of the at least two signal intervals and the connection line as position information for reporting in a corresponding signal interval (Hwang: [0217]-[0221]; Zhao: Figs. 5-6B, and corresponding descriptions).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627